Citation Nr: 0603201	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  00-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for gouty arthritis of the 
right great toe, to include as secondary to the veteran's 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1984 until June 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

This matter was previously before the Board in April 2003 and 
October 2004.  On those occasions, remands were ordered to 
accomplish additional development.

It is further observed that, in a January 2000 rating action, 
the RO proposed to reduce the veteran's disability evaluation 
for her service-connected residual right inguinal hernia 
scar.  Such reduction, from 10 percent to noncompensable, was 
effectuated in a March 2000 rating decision.  The veteran 
disagreed with that determination and submitted a notice of 
disagreement in March 2000.  A statement of the case was then 
issued in August 2000.  There was no further communication 
regarding that issue until October 2002, when it was included 
in a form 646 from the veteran's accredited representative.  
However, as no timely substantive appeal was received 
following issuance of the August 2000 statement of the case, 
an appeal was never perfected as to that issue.  As such, the 
Board has no jurisdiction over that matter. 


FINDING OF FACT

The competent evidence does not show that the veteran's gouty 
arthritis of the right great toe is causally related to 
active service or to her service-connected hypertension.


CONCLUSION OF LAW

Gouty arthritis of the right great toe is not proximately due 
to or the result of the veteran's service-connected 
hypertension, was not incurred or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.07, 3.309, 3.310 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of January 2004 and October 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed her that additional information or evidence was 
needed to support her claim, and asked her to send the 
information or evidence to the AOJ.  In addition, a March 
2004 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  With respect to the latter, a private treatment 
report dated May 14, 2003, is identified in the March 2004 
supplemental statement of the case as being from Halsted 
Medical Center.  The veteran had previously identified that 
facility as a provider of treatment in a May 2003 VA Form 21-
4142.

Further regarding the duty to assist, the veteran's 
statements in support of her appeal are affiliated with the 
claims folder.  The Board has carefully reviewed such  
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 
3.304.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection- chronic disease

Where a veteran served 90 days or more during a period of 
war, or for a period of 90 days after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R.§§ 3.307, 
3.309 (2005).

Analysis

The veteran is claiming entitlement to service connection for 
gouty arthritis of the right great toe.

At the outset, the Board has considered whether presumptive 
service connection is warranted in the instant case.  In this 
vein, it is noted that arthritis is considered a chronic 
disease under 38 C.F.R. § 3.309(a).  However, in order for 
the presumption to operate, such disease must become manifest 
or aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
examination in November 2004 revealed mild osteoarthritic 
changes of the first metatarsophalangeal joint, right foot.  
Based on such evidence, the Board finds a current disability 
and the first element of a service connection claim is 
therefore satisfied.  

With respect to in-service incurrence, a review of the 
service medical records does not reflect any complaints or 
treatment relating to gouty arthritis or other problems of 
the right great toe.  Indeed, both the veteran's May 1984 
enlistment examination and her January 1990 separation 
examination reflect normal findings.  However, this does not 
in itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that the 
veteran's current arthritic problems of the right great toe 
are causally related to active service, for the reasons 
discussed below.

Following service, there are no complaints referable to the 
right great toe until November 1998.  At that time, VA 
outpatient treatment reports show complaints of pain in the 
right great toe, with difficulty bearing weight.  The first 
metatarsophalangeal joint was tender and the assessment was 
probable acute gouty arthritis.  That report did not 
attribute such condition to the veteran's active service.  

Subsequent VA clinical records dated in September 2001 again 
noted mild tenderness in the right foot.  However, it was 
noted that the veteran had jammed her toes walking at home.  
In fact, the treatment pertained to the 3rd and 4th toes, and 
not the great toe.  The remaining treatment records do not 
address any complaints relating to the right great toe.  

As set forth above, the claims file shows no complaints or 
treatment for right great toe pain until November 1998, over 
8 years following separation from service.  Moreover, no 
competent evidence relates the veteran's currently diagnosed 
right great toe disability to an incident of active service.  
For these reasons, a grant of direct service connection is 
not for application here.

The Board will now address the veteran's central claim, that 
her gouty arthritis of the right great toe is secondary to 
her service-connected hypertension.  Specifically, she 
asserts that the medication that she takes to control her 
hypertension has caused her gouty attacks of the right great 
toe.  

Again, service connection may be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  

The Board finds that the evidence fails to support a grant of 
secondary service connection, for the reasons discussed 
below.

At the outset, the Board notes that the competent evidence 
does not appear to demonstrate a current chronic diagnosis of 
gout.  As previously noted, VA clinical records dated in 
November 1998 contain an impression of probable acute gouty 
arthritis of the first metatarsophalangeal joint.  However, 
subsequent treatment reports fail to show continued findings 
of gout.  Indeed, the VA examiner in November 2004 stated 
that fluid needed to be aspirated during an acute attack and 
evaluated by a pathologist within an hour in order to 
definitively diagnose gout.  There is no showing that this 
procedure was carried out in November 1998.  In fact, the 
evidence strongly suggests that it was not, since the 
diagnosis was "probable" gouty arthritis.  Thus it may be 
concluded that no official diagnosis of gouty arthritis 
exists.  Moreover, even if the evidence of record could be 
favorably construed so as to allow a finding of current 
disability, the claim must still be denied, for the reasons 
discussed below.

The competent medical evidence does not support the veteran's 
claim that her gout is proximately due to or the result of 
medications used to control her service-connected 
hypertension.  In this regard, it is noted that a VA 
outpatient treatment report dated November 6, 1998, indicated 
a history of hypertension, for which the veteran was taking 
hydrochlorothiazide (HCTZ).  On that occasion, the veteran 
was treated for probable gouty arthritis.  However, the 
examiner at that time offered no explicit commentary as to 
the relationship between HCTZ and gouty arthritis, although 
it is noted that the HCTZ was discontinued.  There was no 
explanation as to why the medication was discontinued at that 
time.

In an April 1999 letter, a VA physician explained that, on 
November 6, 1998, the veteran was diagnosed with gouty 
arthritis "probably exacerbated by a water pill called 
hydrochlorothiazide."  However, this summarization of the 
November 6, 1998, clinical record is not entirely supported 
by the record.  Again, an actual reading of that treatment 
report fails to contain any competent statement to establish 
that the HCTZ which the veteran was taking to control his 
service-connected hypertension was the proximate cause of his 
gouty arthritis.  Instead, the report merely reflected that 
HCTZ was discontinued, and no reasons were provided for this 
change in treatment.  

In December 1999, the same VA physician that had submitted a 
letter in April 1999 offered another statement for 
consideration.  In the December 1999 submission, the VA 
physician indicated that diuretics such as HCTZ could cause 
elevations of uric acid level in some patients.  However, he 
did not state that the medical records reflected such that 
such elevation occurred in the veteran's case, and, more 
importantly, he failed to explain whether it was at least as 
likely as not that such elevations could cause gouty 
arthritis consistent with the veteran's symptomatology.  
Without more detail specifically linking the general effects 
of HCTZ to the specifics of the veteran's medical records, 
the December 1999 statement does not compel a grant of 
secondary service connection here.  

Finally, a December 2004 VA outpatient treatment record 
contained the following notation: "water pill- caused the 
veteran's feet to swell."  However, such notation appears to 
be derivative, obtained either by history from the veteran 
herself or via reference to the evidence detailed above.  
Again, a review of the records from the actual treatment of 
the probable gouty arthritis in 1998 are the most probative, 
and such records fail to causally relate the gout findings to 
the use of HCTZ.  In fact, other competent evidence of record 
reaches the opposite conclusion.  Indeed, the VA examiner in 
November 2004 stated that even if a valid diagnosis of gouty 
arthritis existed, it was not likely related to her 
hypertension or the medication taken in association with that 
disability.  He commented that certain factors, such as the 
consumption of alcohol and meat products, increase the 
prevalence of gouty attacks.  However, the VA examiner was 
unaware of any hypertension-related medications that make 
gouty attacks more prominent.  Because the VA examiner 
reviewed the veteran's claim folder prior to rendering his 
opinion, it is found to be highly probative.

The Board also acknowledges the veteran's opinion that her 
gouty attacks have resulted from the use of her hypertension 
medication.  However, she has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, her lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the competent evidence fails to show that the 
veteran's current osteoarthritis of the right great toe, with 
possible gouty attacks, is attributable to active service or 
to her service-connected hypertension.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for gouty arthritis of the right great 
toe, to include as secondary to service-connected 
hypertension, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


